The plaintiffs certificate of readiness incorrectly stated that the bill of particulars, physical examinations, exchange of medical reports, and any discovery proceedings known to be necessary were waived. In addition, it falsely declared that preliminary proceedings had been completed and that the case was ready for trial. Because of these misstatements of material facts, that branch of the defendant’s motion which was to vacate the note of issue was properly granted (Brown v Astoria Fed. Sav., 51 AD3d 961, 962 [2008]; see 22 NYCRR 202.21 [e]; Gregory v Ford Motor Credit Co., 298 AD2d 496, 497 [2002]; Spilky v TRW, Inc., 225 AD2d 539, 540 [1996]). Fisher, J.E, Santucci, Dickerson, Chambers and Lott, JJ., concur.